Citation Nr: 0523945	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

(The issue of entitlement to service connection for a low 
back disability will be addressed in the remand that follows 
the decision below.)


FINDING OF FACT

The veteran's depression was not present during service or 
for many years thereafter and is not related to his military 
service. 


CONCLUSION OF LAW

The veteran does not have depression that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then, generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The veteran contends, in essence, that he has a major 
depressive disorder that had its onset during military 
service.  Service medical records, however, are negative for 
any clinical findings or subjective complaints referable to a 
psychiatric disability.  Indeed, upon mental status 
evaluation of the veteran in July 1976, there was no evidence 
of any significant mental illness.  A July 1976 discharge 
examination report reflects that the veteran was found to 
have been psychiatrically "normal" at discharge. 

Post-service VA outpatient reports, dated from November 1999 
to March 2004, reflect that the veteran was initially 
diagnosed with a depressive disorder in October 2000, when he 
was hospitalized at a VA facility after he broke up with a 
"lady friend."  Subsequent VA clinical reports reflect that 
the veteran continued to seek treatment for a major 
depressive disorder and cocaine abuse.  However, none of the 
treatment records establishes an etiological relationship 
between the veteran's currently diagnosed major depressive 
disorder and his military service.  

After a review of the evidence of record, the Board finds 
that service connection for depression is not warranted.  In 
reaching this conclusion, the Board notes that the evidence 
of record shows that the veteran's major depressive disorder 
was diagnosed several years after service and was not present 
in service or causally related to such service.  The medical 
evidence of record does not link the veteran's current 
depression to his active service.  The absence of such 
evidence is of greater evidentiary weight than the veteran's 
unsubstantiated allegation of a relationship to service.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in July 2003 and 
January 2004.  These letters apprised the veteran of the 
provisions under the VCAA and the implementing regulations, 
of the evidence needed to substantiate the claim on appeal, 
and the obligations of VA and the veteran with respect to 
producing that evidence.  The letters advised the veteran 
that VA must make reasonable efforts to assist him in getting 
evidence, including such things as medical records, 
employment records, or records from Federal agencies.  In 
addition, in an April 2004 statement of the case, the RO 
informed the veteran that to substantiate his service 
connection claim the evidence must demonstrate that he has a 
current disability that began in or was made worse during his 
military service or an event in service that caused 
disability.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b).

Although the RO's January 2004 letter informing the veteran 
of the notice required by the VCAA was not provided until 
after the RO adjudicated his claim in September 2003, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires a remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran 
and his attorney have submitted numerous VA clinical records 
in support of his claim for service connection for 
depression.  In addition, there is no outstanding evidence to 
be obtained, either by VA or the veteran.  Taken together, 
the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for depression, the Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2004).  In this case, the veteran 
has a major depressive disorder, but there is no indication 
that there was any event or disease in service.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Service connection for depression is denied.


REMAND

The veteran contends that he currently has a low back 
disability that had its onset during military service.  In 
support of his contentions, service medical records, dated 
from September to December 1975, pertinently reflect that 
that veteran was seen for low back strain.  

A review of the claims file reveals that VA has not examined 
the appellant with regard to his claimed low back disability.  
In this regard, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(c)(4)(2004); 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  In this case, 
the veteran has symptoms of current disability, he had 
problems with a low back strain in service, and he has 
presented information in the form of his evidentiary 
contentions that current symptoms may be associated with the 
strain he had in service.  38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED to the RO, for the 
following actions:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back since August 1976.  The RO 
should assist the appellant in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  The appellant should be 
given an opportunity to obtain them.  

2.  The RO should undertake any 
additional record development it 
determines to be indicated and then 
schedule the appellant for a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After examining the 
appellant and reviewing the evidence in 
the claims file, the examiner is 
requested to render an opinion as to the 
medical probability that any current  low 
back disability found on examination is 
related to military service, including 
problems with low back strain noted 
during service, as opposed to some other 
cause or etiology.  A complete rationale 
for all opinions expressed must be 
provided. 

3.  In the event that the appellant does 
not report for any examination, 
documentation should be obtained which 
shows that notice of the examination was 
sent to the appellant's last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
low back disability.  If the benefit 
sought is not granted, the appellant and 
his attorney should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  If the appellant has not 
reported to the examination, the 
supplemental statement of the case should 
include the provisions of 38 C.F.R. 
§ 3.655 (2004) and an explanation of the 
regulation's application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


